GLICKSTEIN, Judge,
dissenting in part and concurring with certification.
In my view, after Miller v. Florida, 482 U.S. -, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987), the decision in Felts v. State, 13 F.L.W. 205 (Fla. 1st DCA Jan. 14, 1988), is anachronistic. In the instant case, this court should be following State v. Mesa, 520 So.2d 328 (Fla. 3d DCA 1988), and not Felts, which the First District Court will hopefully undo upon rehearing.
I think Albritton v. State, 476 So.2d 158 (Fla.1985), governs the instant case, because section 921.001(5), Florida Statutes (1987), makes a substantive change in the law which may not be applied retroactively.
I concur with the certification of the question.